Nathanael Elkin or his Attourny plaint. agt Joshua Hobart Junior and Edward Cowell or either of them Defendts in an action of the case for witholding a debt of One hundred Forty and Four pounds currant mony of New-England due unto the plaint. upon the Forfiture of theire bond under theire hands and Seales dated in Boston the twenty Second day of Novembr 1675. as will more plainly appeare with all due damages according to attachmt datd July. 20th 1676. . . . The Jury . . . founde for the plaint. One hundred Forty four pounds mony Forfiture of the bond & costs of Court. The Court on request of the Defendt chancered this Forfiture to the Summe of Seventy three pounds Seven Shillings six pence in currant mony of New-England & costs of Court, allowed. thirty Eight Shillings [ 388 ] and Six pence halfe penny: Edward Cowell the Defendt (who onely appeared to answer the action) appealed from this Judgemt unto the next Court of Assistants & himselfe principall in One hundred Forty three pounds and Nathanael Reynolls and Thomas Harris Sureties in £-73- apeice acknowledged themselves respectiuely bound ... on condition the sd Edward Cowell should prosecute his appeale . . .
[ See Records of the Court of Assistants, i. 69.]